Citation Nr: 1232321	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  05-14 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant & Psychologist 


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1973 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2012 to schedule the Veteran for a hearing.  The Veteran testified at a June 2012 Board video conference hearing; a transcript is of record.  

The Board notes that the Veteran's May 2003 claim specifically states that he is seeking entitlement to service connection for PTSD and depression.  Although a claimant may describe only particular mental disorders in a service connection claim, the claim should not necessarily be limited to those disorders.  Rather, VA should consider the claim as a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disorders that arise from the same symptoms).  The Board notes that the record shows that the Veteran has been assessed with PTSD and depression.  While the March 2012 Board remand characterized the issue as service connection for PTSD, under governing caselaw, the Board has recharacterized the issue as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.   

The issue of service connection for an acquired psychiatric disorder, to include PTSD (under a merits analysis), is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  By rating decision in June 2000, a claim of entitlement to service connection for an acquired psychiatric disorder (to include PTSD) was denied; the Veteran did not file a timely notice of disagreement to the rating decision, nor did he submit new and material evidence in connection with the claim within a year of the rating decision.  

2.  Certain evidence received since the June 2000 rating decision is new and relates to unestablished facts necessary to substantiate the underlying claim of entitlement to service connection for an acquired psychiatric disorder (to include PTSD).  


CONCLUSIONS OF LAW

1.  The June 2000 rating decision denying service connection for an acquired psychiatric disorder (to include PTSD) is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  New and material evidence has been received since the June 2000 rating decision, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (to include PTSD) has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran has filed a previous claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In December 1996, the Veteran filed a claim for service connection for a psychiatric disorder, to include PTSD.  That claim was denied in April 1997.  His claim was again denied by a RO rating decision in June 2000 (with the Veteran notified of the decision in June 2000).  He did not initiate an appeal to the determination by filing a timely notice of disagreement.  Nor was any new and material evidence received in a timely manner to be considered as having been filed in connection with the claim under 38 C.F.R. § 3.156(b).  Therefore, these prior decisions became final.  38 U.S.C.A. § 7105(c).  However, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  

Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In May 2003, the appellant submitted a request to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In March and April 2004 rating decisions, the RO denied the claim on the basis that no new and material evidence had been submitted.  In any event, the Board is not bound by the RO determination and must nevertheless consider whether new and material evidence has been received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

It appears that the prior final denial was made on the basis that there had been no confirmation of the occurrence of a qualifying PTSD stressor event during the Veteran's military service.  Since that time, the Veteran has submitted new evidence and testimony, including June 2012 testimony from his treating VA psychologist stating that there was no doubt the Veteran's PTSD is related to his claimed military sexual assault, and that such opinion was based on a review of the Veteran's claims file and treatment records.  

After reviewing the evidence received since the most recent prior final decision of June 2000, the Board believes that certain items of such evidence can be viewed as new and material.  The Veteran's statements concerning details and facts of his claimed in-service stressors, as well as testimony by a VA psychologist, are presumed to be credible, and are material to an unestablished fact necessary to substantiate the claim.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Under the low threshold guidance offered by the Court in Shade, the Board finds that new and material evidence has been received to reopen the claim.  

The Board believes no discussion of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed in the remand portion of this decision.  

ORDER

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has been reopened.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision.  


REMAND

The Veteran's alleged PTSD stressor involves his being sexually assaulted during his active military service.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

The present case falls within the category of situations, to include allegations of personal/sexual assault, where it is not unusual for there to be an absence of service records documenting alleged events.  38 C.F.R. § 3.304(f)(5) recognizes that service records may not contain evidence of personal/sexual assault, and that alternative sources may provide credible corroborating evidence of an in-service personal assault stressor.  

In light of the substantial amount of evidence submitted since the prior final decision in June 2000, and because the last VA examination to address the nature and etiology of the Veteran's acquired psychiatric disorder(s) was in April 2000, the Board finds that a VA examination with an etiology opinion is warranted in this case to permit informed appellate review of this issue.  

In light of the remand reasons above, the RO should obtain updated VA treatment records.  A review of the records show that the most current VA treatment records associated with the claims file are dated in March 2010 (including based on review of Virtual VA, i.e., electronic records).  

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed left knee disability from the appropriate VA Medical Center from March 2010 to the present.  

2. The Veteran should be scheduled for a VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted with by VA.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The RO should advise the examiner that the Veteran is claimed he has acquired psychiatric disability, to include PTSD, based on sexual assault in the military and advise the examiner further of what information (if any) is deemed corroborated.  Any indicated special tests should be conducted.  



Based on review of the entire record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following: 

a)  Do service personnel/treatment records show behavioral changes which indicate that the claimed sexual assault occurred?

b)  Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.  Specifically, if a diagnosis of PTSD is warranted, is it related to a corroborated stressor?   Please discuss the stressor and symptoms that support any such diagnosis.  If it is determined that the Veteran does not meet the criteria for a diagnosis of PTSD or that diagnosed PTSD resulted from a pre- or postservice stressor event(s), the rationale for such conclusion(s) must be explained in detail.  

c)  As to each psychiatric disorder other than PTSD, please indicate whether such disability entity is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service/corroborated event(s) therein.  

The examiner must explain the rationale for all opinions.  

3. In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible), and that the above questions have been clearly answered and a rationale furnished for all opinions, in compliance with this Remand.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.  

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue under a merits analysis.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


